DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubb (US 5530710).
Regarding claim 1, Grubb discloses in figure 1, figure 2, and specification:
1. An optical fiber laser device, comprising: 
a first fiber (see, left portion of 24, near 34, fig. 1) having a first fiber Bragg grating (see, 34, fig. 1); 
a second fiber (see, right portion of 24, near 36, fig. 1) having a second fiber Bragg grating (see, 36, fig. 1) with lower reflectance than the first fiber Bragg grating (see. Lines 22-27, Col.5); and 
a third fiber (see, center portion of 24, near 2-2, fig. 1) doped with a rare earth element (see, Lines 42-46, Col. 5, here,  the absorbing layer 28 is silica glass doped with samarium ions (specifically, with Sm.sup.3+ ions), see also, lines 14-16, Col.4, here,  the rare-earth-ion-doped core 26) having a first end connected with the first fiber, and having a second end connected with the second fiber, wherein 


    PNG
    media_image1.png
    222
    480
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    237
    266
    media_image2.png
    Greyscale

Regarding claim 2, Grubb discloses in figure 1, figure 2, and specification the optical fiber laser device according to claim 1, wherein: the central portion of the core is                         
                            ≤
                             
                        
                    Da                         
                            ≤
                        
                     (3 . Db) / 4 (see, Diameter of 26 and 28, fig. 2).
Regarding claim 3, Grubb discloses in figure 1, figure 2, and specification the optical fiber laser device according to claim 1, wherein the peripheral portion of the core includes an absorbing portion that absorbs light in an output wavelength band (see, Lines 42-46, Col. 5, here, A suitable material from which to make the absorbing layer 28 is silica glass doped with samarium ions (specifically, with Sm.sup.3+ ions)..
Regarding claim 4, Grubb discloses in figure 1, figure 2, and specification optical fiber laser device according to claim 3, wherein: the rare earth element is ytterbium (see, lines 10-15, Col. 1); and the absorbing portion is samarium-doped quartz (see, Lines 42-46, Col. 5, here, A suitable material from which to make the absorbing layer 28 is silica glass doped with samarium ions (specifically, with Sm.sup.3+ ions.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong et al. (Pub. No. 20150036703) discloses the single mode propagation in fiber and rods with large leakage channels.
MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828